 

EXHIBIT 10.3

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
16th day of November, 2020, by and among Roth CH Acquisition I Co., a Delaware
corporation (the “Company”), Roth CH Acquisition I Co. Parent Corp., a Delaware
corporation (“Pubco”), and the undersigned (“Subscriber” or “you”). Defined
terms used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Transaction Agreement (as defined below).

 

WHEREAS, the Company and the other parties named therein propose to enter into a
Business Combination Agreement (the “Transaction Agreement”), pursuant to which
the Company will be combined with PureCycle Technologies LLC (“PureCycle”),
through a series of transactions resulting in the Company and PureCycle being
wholly owned subsidiaries of Pubco and Pubco being listed on the Nasdaq Capital
Market (“Nasdaq”), on the terms and subject to the conditions set forth therein
(the “Transaction”);

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company that number of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), set forth on the signature page
hereto (the “Shares”) for a purchase price of $10.00 per share (the “Per Share
Price”), or the aggregate purchase price set forth on the signature page hereto
(the “Purchase Price”), which payment (other than the aggregate par value of the
Shares) will be directed to Pubco and such Shares will be exchanged into shares
of common stock of Pubco (the “Pubco Shares,” such stock “Pubco Common Stock”)
upon consummation of the Transaction as set forth in the Transaction Agreement,
and the Company desires to issue and sell to Subscriber the Shares in
consideration of the payment of the Purchase Price by or on behalf of Subscriber
to the Company on or prior to the Closing (as defined below); and

 

WHEREAS, in connection with the Transaction, certain other “accredited
investors” (within the meaning of Rule 501(a) under the Securities Act of 1933,
as amended (the “Securities Act”)) have entered into separate subscription
agreements with the Company (“Other Subscription Agreements”) substantially
similar to this Subscription Agreement, pursuant to which all such investors
have, together with the Subscriber pursuant to this Subscription Agreement,
agreed to purchase an aggregate of up to 25,000,000 shares of Common Stock at
the Per Share Price.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.        Subscription. Subject to the terms and conditions hereof, Subscriber
hereby irrevocably subscribes for, and the Company hereby agrees to issue to
Subscriber, upon the payment of the Purchase Price, the Shares on the terms and
conditions set forth herein (such subscription and issuance, the
“Subscription”).

 

2.        Representations, Warranties and Agreements.

 

2.1        Subscriber’s Representations, Warranties and Agreements. To induce
the Company to issue the Shares to Subscriber, Subscriber hereby represents and
warrants to the Company and Pubco and agrees with the Company and Pubco as
follows:

 

2.1.1         If Subscriber is not an individual, Subscriber has been duly
formed or incorporated and is validly existing in good standing under the laws
of its jurisdiction of incorporation or formation, with power and authority to
enter into, deliver and perform its obligations under this Subscription
Agreement. If Subscriber is an individual, Subscriber has the authority to enter
into, deliver and perform its obligations under this Subscription Agreement.

 

2.1.2        If Subscriber is not an individual, this Subscription Agreement has
been duly authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 





 

 

2.1.3        The execution, delivery and performance by Subscriber of this
Subscription Agreement and the consummation of the transactions contemplated
herein will not (i) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which Subscriber or any of its subsidiaries
is a party or by which Subscriber or any of its subsidiaries is bound or to
which any of the property or assets of Subscriber or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of Subscriber and its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) if Subscriber is not an individual, result in any
violation of the provisions of the organizational documents of Subscriber or any
of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that would reasonably be
expected to have the Subscriber Material Adverse Effect or materially affect the
legal authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 

2.1.4        Subscriber (i) is a “qualified institutional buyer” (as defined in
Rule 144A under the Securities Act) or an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Shares only for its
own account and not for the account of others, or if Subscriber is subscribing
for the Shares as a fiduciary or agent for one or more investor accounts, each
owner of such account is an accredited investor and Subscriber has full
investment discretion with respect to each such account, and the full power and
authority to make the acknowledgements, representations and agreements herein on
behalf of each owner of each such account, and (iii) is not acquiring the Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information on Schedule A following the signature page hereto). Subscriber is
not an entity formed for the specific purpose of acquiring the Shares.
Subscriber understands and acknowledges that the purchase of the Shares pursuant
to this Agreement meets the exemptions from filing under FINRA Rule
5123(b)(1)(C) or (J).

 

2.1.5        Subscriber understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. Subscriber understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by Subscriber any investment fund or managed
account managed by the same investment adviser as the Subscriber or having the
same general partner or an affiliated general partner and which investment fund
or managed account shall be deemed to make the same representations as
Subscriber hereunder (each “Subscriber Affiliate”) absent an effective
registration statement under the Securities Act with respect to the Shares or an
opinion of counsel satisfactory to the Company that such registration statement
is not required and an applicable exemption from the registration requirements
of the Securities Act is available, and that any certificates or book entries
representing the Shares shall contain a legend to such effect. Subscriber
acknowledges that the Shares will not be eligible for resale pursuant to Rule
144A promulgated under the Securities Act. Subscriber understands and agrees
that the Shares will be subject to transfer restrictions and, as a result of
these transfer restrictions, Subscriber may not be able to readily resell the
Shares and may be required to bear the financial risk of an investment in the
Shares for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares.

 

2.1.6        Subscriber acknowledges that there have been no representations,
warranties, covenants and agreements made to Subscriber by the Company or Pubco
or any of its officers or directors, expressly or by implication, other than
those representations, warranties, covenants and agreements included in this
Subscription Agreement.

 



2

 

 

2.1.7        Subscriber represents and warrants that (i) it is not a Benefit
Plan Investor as contemplated by the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or (ii) its acquisition and holding of the Shares
will not constitute or result in a non-exempt prohibited transaction under
Section 406 of the Employee Retirement Income Security Act of 1974, as amended,
Section 4975 of the Internal Revenue Code of 1986, as amended, or any applicable
similar law.

 

2.1.8        In making its decision to purchase the Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. The Subscriber acknowledges and agrees that the Subscriber has
received and has had an adequate opportunity to review, and ask questions with
respect to, such financial and other information as the Subscriber deems
necessary in order to make an investment decision with respect to the Shares and
made its own assessment and is satisfied concerning the relevant tax, legal and
other economic considerations relevant to the Subscriber’s investment in the
Shares. Without limiting the generality of the foregoing, the Subscriber
acknowledges that it has reviewed the documents provided to the Subscriber by
the Company. The Subscriber represents and agrees that the Subscriber have had
the full opportunity to ask such questions, receive such answers and obtain such
information regarding the Company, the Target and the Transaction, as the
Subscriber have deemed necessary to make an investment decision with respect to
the Shares. The Subscriber acknowledges that no disclosure or any information
received by the Subscriber has been prepared by any of Roth Capital Partners,
LLC, Craig-Hallum Capital Group LLC or Oppenheimer & Co. Inc. (collectively, the
“Placement Agents”) and that the Placement Agents and their respective
directors, officers, employees, representatives and controlling persons have
made no independent investigation with respect to the Company or the Shares or
the accuracy, completeness or adequacy of any information supplied to the
Subscriber by the Company. The Subscriber acknowledges that it has not relied on
any statements or other information provided by the Placement Agents or any of
the Placement Agents’ affiliates with respect to its decision to invest in the
Shares, including information related to the Company, the Shares and the offer
and sale of the Shares. The information provided to the Subscriber is
preliminary and subject to change, and that any changes to such information,
including, without limitation, any changes based on updated information or
changes in terms of the Transaction, shall in no way affect the Subscriber’s
obligation to purchase the Shares hereunder.

 

2.1.9        Subscriber became aware of this offering of the Shares solely (a)
by means of direct contact from the Placement Agents or (b) directly from the
Company as a result of a pre-exiting, substantial relationship with the Company,
and the Shares were offered to Subscriber solely by direct contact between
Subscriber and any of the Placement Agents or the Company. Subscriber did not
become aware of this offering of the Shares, nor were the Shares offered to
Subscriber, by any other means. Subscriber acknowledges that the Placement
Agents have not acted as its financial advisor or fiduciary. Subscriber
acknowledges that the Company represents and warrants that the Shares (i) were
not offered by any form of general solicitation or general advertising and
(ii) are not being offered in a manner involving a public offering under, or in
a distribution in violation of, the Securities Act, or any other federal, state
or foreign securities laws.

 

2.1.10        Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.
Subscriber understands and acknowledges that the purchase and sale of the Shares
hereunder meets (i) the exemptions from filing under FINRA Rule 5123(b)(1)(A)
and (ii) the institutional customer exemption under FINRA Rule 2111(b).

 

2.1.11 Subscriber represents and acknowledges that Subscriber has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of the investment in the Shares, has adequately analyzed
and fully considered the risks of an investment in the Shares and determined
that the Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Company. Subscriber further
acknowledges specifically that a possibility of total loss of investment exists
and that it is able to fend for itself in the transactions contemplated herein.

 



3

 

 

2.1.12        Subscriber understands and agrees that no federal, state or other
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of this investment.

 

2.1.13        Subscriber represents and warrants that Subscriber is not (i) a
person or entity named on the List of Specially Designated Nationals and Blocked
Persons administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or in any Executive Order issued by the President of the United
States and administered by OFAC (“OFAC List”), or a person or entity prohibited
by any OFAC sanctions program, (ii) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited  Investor”). Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Shares were legally derived.

 

2.1.14        Subscriber has, and at the Closing will have, sufficient available
funds to pay the Purchase Price pursuant to Section 3.1.

 

2.1.15        Subscriber represents that no disqualifying event described in
Rule 506(d)(1)(i)-(viii) under the Securities Act (a “Disqualification Event”)
is applicable to Subscriber or any of its Rule 506(d) Related Parties (as
defined below), except, if applicable, for a Disqualification Event as to which
Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. Subscriber hereby agrees
that it shall notify the Company promptly in writing in the event a
Disqualification Event becomes applicable to Subscriber or any of its Rule
506(d) Related Parties, except, if applicable, for a Disqualification Event as
to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of
this Section 2.1.15, “Rule 506(d) Related Party” shall mean a person or entity
that is a direct beneficial owner of Subscriber’s securities for purposes of
Rule 506(d) under the Securities Act.

 

2.2        Company’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares, the Company or Pubco (as applicable) hereby
represents and warrants to Subscriber and agrees with Subscriber as follows:

 

2.2.1        Each of the Company and Pubco has been duly incorporated and is
validly existing as a corporation in good standing under the Delaware General
Corporation Law (the “DGCL”), with corporate power and authority to own, lease
and operate its properties and conduct its business as presently conducted and
to enter into, deliver and perform its obligations under this Subscription
Agreement.

 

2.2.2        The Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Shares in accordance with the terms
of this Subscription Agreement and registered with the Company’s transfer agent,
the Shares will be validly issued, fully paid and non-assessable and the Shares
will not have been authorized in violation of or subject to any preemptive or
similar rights created under the Company’s amended and restated certificate of
incorporation or under the DGCL.

 

2.2.3        This Subscription Agreement has been duly authorized, executed and
delivered by each of the Company and Pubco and is enforceable against it in
accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 



4

 

 

2.2.4        The execution, delivery and performance of this Subscription
Agreement (including compliance by each of the Company and Pubco with all of the
provisions hereof), issuance and sale of the Shares and the consummation of the
certain other transactions contemplated herein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Company or Pubco
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
lease, license or other agreement or instrument to which the Company or Pubco is
a party or by which the Company or Pubco is bound or to which any of the
property or assets of the Company or Pubco is subject, which would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition, stockholders’ equity or results of operations of the
Company or Pubco (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of the Company or Pubco to comply in all
material respects with the terms of this Subscription Agreement; (ii) result in
any violation of the provisions of the organizational documents of the Company
or Pubco; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company, Pubco or any of their
respective properties that would reasonably be expected to have a Material
Adverse Effect or materially affect the validity of the Shares or the legal
authority of the Company or Pubco to comply in all material respects with this
Subscription Agreement.

 

2.2.5        None of the Company, Pubco, nor any person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any Company or
Pubco security or solicited any offers to buy any security, under circumstances
that would adversely affect reliance by the Company or Pubco, as applicable, on
Section 4(a)(2) of the Securities Act for the exemption from registration for
the transactions contemplated hereby or would require registration of the Shares
under the Securities Act.

 

2.2.6        None of the Company, Pubco nor any person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) in connection with the offer or
sale of any of the Shares.

 

2.2.7        The Company and Pubco has each provided Subscriber an opportunity
to ask questions regarding the Company and Pubco and made available to
Subscriber all the information reasonably available to the Company or Pubco that
Subscriber has requested for deciding whether to acquire the Shares.

 

2.2.8        No Disqualification Event is applicable to the Company or, to the
Company’s knowledge, any Company Covered Person (as defined below), except for a
Disqualification Event as to which Rule 506(d)(2)(ii)-(iv) or (d)(3) under the
Securities Act is applicable. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 under the Securities Act, any person listed
in the first paragraph of Rule 506(d)(1) under the Securities Act.

 

2.2.9        Until the earliest of (i) the first date on which the undersigned
can sell all of its Pubco Shares, under Rule 144 of the Securities Act without
limitation as to the manner of sale or the amount of such securities that may be
sold and (ii) two years from the Closing Date, Pubco covenants to maintain the
registration of the Pubco Common Stock under Section 12(b) or 12(g) of the
Exchange Act of 1934, as amended (the “Exchange Act”) and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by Pubco after the date hereof pursuant
to the Exchange Act. At any time during the period commencing from the 12-month
anniversary of the Closing and ending at such time that all of the Pubco Shares
may be sold without the requirement for Pubco to be in compliance with Rule
144(c)(1) (as defined below) and otherwise without restriction or limitation
pursuant to Rule 144, if Pubco shall fail for any reason to satisfy the current
public information requirement under Rule 144(c) and the Shares are not then
registered for resale by the Subscriber under the Securities Act (a “Public
Information Failure”) then, in addition to such Subscriber’s other available
remedies and unless all of the Pubco Shares were registered Pubco’s registration
statement on Form S-4 to be declared effective by the Commission on the Closing
Date, the Company shall pay to a Subscriber, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Shares, an amount in cash equal to one (1%) of the aggregate
Purchase Price of the Subscriber’s Shares on the day of a Public Information
Failure and on every thirtieth (30th) day (pro-rated for periods totaling less
than thirty days) (“Monthly Liquidated Damage”) thereafter until the earlier of
(a) the date such Public Information Failure is cured and (b) such time that
such public information is no longer required  for the Subscriber to transfer
the Shares pursuant to Rule 144; provided that in no event shall the Monthly
Liquidated Damage hereunder plus the monthly liquidated damage defined in the
Registration Rights Agreement shall exceed one (1%) of the aggregate Purchase
Price of the Subscriber’s Shares.  The payments to which the Subscriber shall be
entitled pursuant to this Section 2.2.9 are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the last day of the calendar month during which such Public Information
Failure Payments are incurred. In no event shall the Company be required
hereunder and under the Registration Rights Agreement to pay to such Subscriber
an aggregate amount that exceeds 6.0% of the aggregate Purchase Price paid by
such Subscriber for its Shares pursuant to this Subscription Agreement. The
Company may suspend the use of any such registration statement if it determines
that in order for the registration statement to not contain a material
misstatement or omission, an amendment thereto would be needed to include
information that would at that time not otherwise be required in a current,
quarterly, or annual report under the Exchange Act, as amended; provided, that,
the Company shall use commercially reasonable efforts to make such registration
statement available for the sale by the undersigned of such securities as soon
as practicable thereafter.

 



5

 

 

2.2.10       Following the Disclosure Time (as defined in Section 7) or
otherwise as required by applicable law, the Company covenants and agrees that
neither it, nor any other Person acting on its behalf will provide any
Subscriber or its agents or counsel with any information that constitutes, or
the Company reasonably believes constitutes, material non-public information,
unless prior thereto the Subscriber shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that the Subscriber shall be relying on the
foregoing covenant in effecting transactions in securities of the Company;
provided, that each Subscriber shall be solely responsible for its compliance
with federal, state and foreign securities laws.

 

2.2.11       From the date hereof until 60 days after the date Effective Date
(as defined in Section 4.4), neither the Company nor any Subsidiary shall issue,
enter into any agreement to issue or announce the issuance or proposed issuance
of any shares of Common Stock or Common Stock Equivalents. Notwithstanding the
foregoing, this Section 2.2.11 shall not apply in respect of an Exempt Issuance.
“Common Stock Equivalents” means any securities of the Company or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Exempt Issuance” means the issuance of (a) shares of
Common Stock or options to employees, officers or directors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the board
of directors of the Company, (b) securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding as of the Closing
Date, provided that such securities have not been amended since the date of the
Closing to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities (other than in
connection with stock splits or combinations) or to extend the term of such
securities, (c) equity securities issued pursuant to acquisitions or strategic
transactions approved by the board of directors of the Company, provided that
such securities are issued as “restricted securities” (as defined in Rule 144)
and carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the prohibition period in
this Section 2.2.11, and provided that any such issuance shall only be to a
counterparty (or to the equityholders of a counterparty) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, (d) shares and securities issued in connection with the
Transaction and (e) shares of Common Stock (i) issuable pursuant to Other
Subscription Agreements on the same terms and conditions hereunder entered into
after the date hereof and prior to the earlier of (A) the initial filing of the
registration statement required pursuant to the Registration Rights Agreement
and (B) the Filing Date (as defined in the Registration Rights Agreement), and
(ii) that, together with the shares of Common Stock issuable pursuant to this
Subscription Agreement, do not exceed $250 million of shares of Common Stock.
Other than (i) the Other Subscription Agreements and (ii) the definitive
documentation of a purchase of securities of PureCycle entered into prior to the
date hereof and not conditioned on the consummation of the Transaction, the
Company has not entered into any side letter or similar agreement with a
subscriber under any Other Subscription Agreement (an “Other Subscriber”) in
connection with such Other Subscriber’s direct or indirect investment in the
Company.  No Other Subscription Agreements have been amended in any material
respect following the date of this Subscription Agreement, and each Other
Subscription Agreement reflects the same Per Share Purchase Price and terms that
are not materially more favorable to such Other Subscriber thereunder than the
terms of this Subscription Agreement.

 



6

 

 

2.2.12       As of the date of this Subscription Agreement, the authorized
capital stock of the Company consists of 50,000,000 shares of Common Stock. As
of the date of this Subscription Agreement, 9,828,000 shares of Common Stock are
issued and outstanding and (ii) 5,936,625 shares of Common Stock are reserved
for issuance upon the exercise of warrants (“Warrants”) to purchase shares of
Common Stock. All (i) issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and are non-assessable and
are not subject to preemptive rights and (ii) outstanding Warrants have been
duly authorized and validly issued, are fully paid and are not subject to
preemptive rights. As of the date hereof, except as set forth above pursuant to
the organizational documents or IPO of the Company, the Other Subscription
Agreements, the Transaction Agreement and any promissory notes that may be
issued by the Company’s sponsor to the Company for working capital purposes,
there are no outstanding options, warrants or other rights to subscribe for,
purchase or acquire from the Company any shares of Common Stock or other equity
interests in the Company, or securities convertible into or exchangeable or
exercisable for such equity interests. As of the date hereof, other than the
subsidiary created for purposes of the Transaction, the Company has no
subsidiaries and does not own, directly or indirectly, interests or investments
(whether equity or debt) in any person, whether incorporated or unincorporated.
There are no stockholder agreements, voting trusts or other agreements or
understandings to which the Company is a party or by which it is bound relating
to the voting of any securities of the Company, other than (A) as set forth in
the Company’s filings with the Securities and Exchange Commission (the
“Commission”), together with any amendments, restatements or supplements thereto
(the “SEC Documents”) and (B) as contemplated by the Transaction Agreement.
Except as disclosed in the SEC Documents, the Company had no outstanding
indebtedness and will not have any outstanding long-term indebtedness as of
immediately prior to the Closing.

 

3.        Settlement Date and Delivery.

 

3.1        Closing. The closing of the Subscription contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
merger transactions as described in the Transaction Agreement. The Closing shall
occur on the closing date of, and immediately prior to, the consummation of the
Transaction. Upon not less than three business days’ written notice from (or on
behalf of) the Company to Subscriber (the “Closing Notice”) that the Company
reasonably expects all conditions to the closing of the Transaction to be
satisfied on a date that is not less than three (3) business days from the date
of the Closing Notice, Subscriber shall deliver to an independent third party
escrow agent to the Closing selected by the Placement Agents and reasonably
acceptable to the Company (the “Escrow Agent”), at least one business day prior
to the closing date specified in the Closing Notice (the “Closing Date”), to be
held in escrow until the Closing pursuant to the terms of that certain Escrow
Agreement entered into prior to the Closing, by and among the Company, Pubco,
the Escrow Agent and the Placement Agents (the “Escrow Agent”), the Purchase
Price for the Shares by wire transfer of United States dollars in immediately
available funds to the account specified by the Escrow Agent in the Closing
Notice against delivery by the Company to Subscriber of the Shares in book-entry
form (or in certificated form if indicated by the Subscriber on the Subscriber’s
signature page hereto) for disbursement to Pubco in connection with the
consummation of the transaction contemplated by the Transaction Agreement (other
than the aggregate par value of the Shares, which will be paid to the Company).
All costs related to engagement of the Escrow Agent shall be paid by the
Company. In the event the Closing does not occur within two business days of the
Closing Date, the Escrow Agent shall promptly (but not later than two business
days thereafter) return the Purchase Price to Subscriber otherwise pursuant to
the terms of the Escrow Agreement.

 



7

 

 

3.       Conditions to Closing.

 

3.2.1       The Closing shall be subject to the satisfaction or valid waiver by
the Company, on the one hand, or the Subscriber, on the other, of the conditions
that, on the Closing Date:

 

(i)        No suspension of the qualification of the Shares for offering or sale
or trading in any jurisdiction, or initiation or threatening of any proceedings
for any of such purposes, shall have occurred.

 

(ii)        No governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby.

 

(iii)        All conditions precedent to the consummation of the Transaction set
forth in the Transaction Agreement shall have been satisfied or waived (other
than those conditions that, by their nature, may only be satisfied at the
consummation of the Transaction, but subject to satisfaction of such conditions
as of the consummation of the Transaction).

 

(iv)        No Material Adverse Effect (as defined in the Transaction Agreement)
shall have occurred between the date of the Transaction Agreement and the
Closing Date that is continuing.

 

3.2.2        The obligation of the Company to consummate the Closing shall be
subject to the satisfaction or valid waiver by the Company of the additional
conditions that, on the Closing Date:

 

(i)        All representations and warranties of the Subscriber contained in
this Subscription Agreement shall be true and correct in all material respects
as of the Closing Date (other than those representations and warranties
expressly made as of an earlier date, which shall be true and correct in all
material respects as of such date), and consummation of the Closing shall
constitute a reaffirmation by Subscriber of each of the representations,
warranties and agreements contained in this Subscription Agreement as of the
Closing Date (other than those representations and warranties expressly made as
of an earlier date, which shall be true and correct in all respects as of such
date).

 

(ii)        The Subscriber shall have performed or complied in all material
respects with all agreements and covenants required by this Subscription
Agreement.

 

(iii)        The Subscriber shall have delivered a duly executed Registration
Rights Agreement in the form of Exhibit A attached hereto (the “Registration
Rights Agreement”).

 

3.2.3        The obligation of the Subscriber to consummate the Closing shall be
subject to the satisfaction or valid waiver by the Subscriber of the additional
conditions that, on the Closing Date:

 

(i)        All representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects as of
the Closing Date (other than those representations and warranties expressly made
as of an earlier date, which shall be true and correct in all material respects
as of such date), and consummation of the Closing shall constitute a
reaffirmation by the Company of each of the representations, warranties and
agreements contained in this Subscription Agreement as of the Closing Date
(other than those representations and warranties expressly made as of an earlier
date, which shall be true and correct in all respects as of such date).

 

(ii)        The Company shall have performed or complied in all material
respects with all agreements and covenants required by this Subscription
Agreement.

 

(iii)        Pubco shall have delivered a duly executed Registration Rights
Agreement.

 

(iv)        Pubco shall have filed with the Nasdaq Capital Market (“Nasdaq”) an
application for the listing of the Shares and Nasdaq shall have raised no
objection with respect thereto.

 

(v)        The Transaction Agreement (as the same exists on the date of this
Subscription Agreement) shall not have been amended to materially adversely
affect the economic benefits that the Subscriber would reasonably expect to
receive under this Subscription Agreement without having received Subscriber’s
prior written consent.

 

(vi)        All conditions precedent to the closing of the Transaction set forth
in the Transaction Agreement shall have been satisfied or waived (other than
those conditions that may only be satisfied at the closing of the Transaction,
but subject to the satisfaction or waiver of such conditions as of the closing
of the Transaction).

 



8

 

 

4.       Transfer Restrictions.

 

4.1       The Shares, and after the consummation of the Transaction, the Pubco
Shares, may only be resold, transferred, pledged or otherwise disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Shares other than pursuant to an effective registration statement,
Rule 144 under the Securities Act (“Rule 144”) or pursuant to another applicable
exemption from the registration requirements of the Securities Act, or a
transfer to the Company or Pubco, as applicable or to one or more Subscriber
Affiliates or to a lender to Subscriber pursuant to a pledge and, thereafter, a
transferee thereof pursuant to a foreclosure, of the Subscriber, the Company or
Pubco, as applicable, may require the transferor thereof to provide to the
Company or Pubco, as applicable, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company or Pubco, as applicable, the
form and substance of which opinion shall be reasonably satisfactory to the
Company or Pubco, as applicable, to the effect that such transfer does not
require registration of such transferred Shares, and after the consummation of
the Transaction, the Pubco Shares, under the Securities Act. As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Subscription Agreement and the Registration Rights Agreement and such
transferee and each Subscriber Affiliate transferee and each lender transferee
and their subsequent transferees shall have the rights and obligations of the
Subscriber under this Agreement and the Registration Rights Agreement.

 

4.2       The Company and Pubco acknowledge and agree that the Subscriber may
from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Shares or the Pubco Shares, as applicable, to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and, if
required under the terms of such arrangement, the Subscriber may transfer
pledged or secured Shares or Pubco Shares, as applicable, to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval of
the Company or Pubco, as applicable, and no legal opinion of legal counsel of
the pledgee, secured party or pledgor shall be required in connection therewith;
further, no notice shall be required of such pledge; provided that the
Subscriber and its pledgee shall be required to comply with other provisions of
Section 4 hereof in order to effect a sale, transfer or assignment of the Shares
or Pubco Shares, as applicable, to such pledgee. At the Subscriber’s expense,
the Company or Pubco, as applicable, will execute and deliver such reasonable
documentation as a pledgee or secured party of the Shares or the Pubco Shares,
as applicable, may reasonably request in connection with a pledge or transfer of
the Shares or the Pubco Shares, as applicable.

 

4.3        The Subscriber agrees to the imprinting, so long as is required by
this Section 4, of a legend on any of the Shares, and after the consummation of
the Transaction, the Pubco Shares, in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE FEDERAL, STATE AND FOREIGN SECURITIES LAWS.

 

4.4       Subject to applicable requirements of the Securities Act and the
interpretations of the Commission thereunder and any requirements of the
Company’s or Pubco’s transfer agent, the Company and Pubco shall ensure that
instruments, whether certificated or uncertificated, evidencing the Shares or
Pubco Shares, as applicable, shall not contain any legend (including the legend
set forth in Section 4.3), (i) while a registration statement covering the
resale of such Shares or Pubco Shares, as applicable, is effective under the
Securities Act, (ii) following any sale of such Shares pursuant to Rule 144,
(iii) if such Shares or Pubco Shares, as applicable, are eligible for sale under
Rule 144, without the requirement for the Company or Pubco to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions, and in each case, the Subscriber provides the
Company and Pubco with an undertaking to effect any sales or other transfers in
accordance with the Securities Act, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) (the
earliest of such dates, the “Effective Date”).

 



9

 

 

4.5       The Subscriber agrees with the Company and Pubco that the Subscriber
will sell any Shares, and after the consummation of the Transaction, the Pubco
Shares, pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares, and after the consummation of the Transaction,
the Pubco Shares, are sold pursuant to a registration statement, they will be
sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from instruments
representing Shares, and after the consummation of the Transaction, the Pubco
Shares, as set forth in this Section 4 is predicated upon the Company’s reliance
upon this understanding.

 

5.        Termination. Except for the provisions of Sections 5, 6 and 8, which
shall survive any termination hereunder, this Subscription Agreement shall
terminate and be void and of no further force and effect, and all rights and
obligations of the parties hereunder shall terminate without any further
liability on the part of any party in respect thereof, upon the earlier to occur
of (i) such date and time as the Transaction Agreement is terminated in
accordance with its terms, (ii) upon the mutual written agreement of each of the
parties hereto to terminate this Subscription Agreement, (iii) if any of the
conditions to Closing set forth in Section 3.2 of this Subscription Agreement
are not satisfied or waived on or prior to the Closing and, as a result thereof,
the transactions contemplated by this Subscription Agreement are not consummated
at the Closing or (iv) if the Closing shall not have occurred on or before May
31, 2021; provided, that, subject to the limitations set forth in Section 8,
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify Subscriber of the
termination of the Transaction Agreement promptly after the termination of such
agreement.

 

6.        Miscellaneous.

 

6.1        Further Assurances. At the Closing, the parties hereto shall execute
and deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the Subscription as contemplated by this Subscription Agreement.

 

6.1.1        Subscriber acknowledges that the Company, Pubco, the Placement
Agents and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, Subscriber agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects. Subscriber further
acknowledges and agrees that the Placement Agents are third-party beneficiaries
of the representations and warranties of the Subscriber contained in Section 2.1
of this Subscription Agreement.

 

6.1.2        The Company and Pubco are entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

 

6.1.3        The Company may request from Subscriber such additional information
as the Company may deem necessary to evaluate the eligibility of Subscriber to
acquire the Shares, and Subscriber shall use reasonable best efforts to provide
such information as may be reasonably requested, to the extent readily available
and to the extent consistent with its internal policies and procedures.

 

6.1.4        Subscriber shall pay all of its own expenses in connection with
this Subscription Agreement and the transactions contemplated herein.

 



10

 

 

 

6.2        Notices. Any notice or communication required or permitted hereunder
shall be in writing and either delivered personally, emailed or sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii) if to the Company or Pubco (prior to the Transaction closing), to:

 

Roth CH Acquisition I Co.

888 San Clemente Drive, Suite 400

Newport Beach, CA 92660

Attention: Byron Roth

E-mail:

 

with a required copy to (which copy shall not constitute notice):

 

Loeb & Loeb LLP

345 Park Avenue, 19th Floor

New York, NY 10154

Attention: Mitchell S. Nussbaum, Esq.

E-mail: mnussbaum@loeb.com

 

(iii) if to the Company (following the Transaction closing), to:

 

PureCycle Technologies LLC

5950 Hazeltine National Drive, Suite 650

Orlando, Florida 32822

Attention: David Brenner

E-mail:

 

with a required copy to (which copy shall not constitute notice):

 

Jones Day

1420 Peachtree Street, NE, Suite 800

Atlanta, Georgia 30309

Attention: Bryan E. Davis, Joel T. May and Patrick S. Baldwin

E-mail:      bedavis@jonesday.com; jtmay@jonesday.com; pbaldwin@jonesday.com

 

6.3          Entire Agreement. This Subscription Agreement, together with the
Registration Rights Agreement, constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as otherwise expressly set forth in Section 6.1.1, this Subscription
Agreement shall not confer rights or remedies upon any person other than the
parties hereto and their respective successors and assigns.

 

6.4          Modifications and Amendments. This Subscription Agreement may not
be modified, waived or terminated except by an instrument in writing, signed by
a majority in interest of, collectively, the Subscriber and subscribers party to
the Other Subscription Agreements; provided, however, any material modification,
waiver or termination to the economic terms of the transactions contemplated
under this Subscription Agreement shall require the prior written consent of the
Subscriber if the Subscriber has an aggregate Purchase price of at least $10
million.

 

6.5          Waivers and Consents. The terms and provisions of this Subscription
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by a majority in interest of, collectively, the
Subscriber and subscribers party to the Other Subscription Agreements. No such
waiver or consent shall be deemed to be or shall constitute a waiver or consent
with respect to any other terms or provisions of this Subscription Agreement,
whether or not similar. Each such waiver or consent shall be effective only in
the specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

6.6          Assignment., Neither this Subscription Agreement nor any rights
that may accrue to Subscriber hereunder (other than the Shares acquired
hereunder, if any) may be transferred or assigned; provided, however, Subscriber
may transfer its rights and obligations hereunder to another one or more
investment fund or account managed or advised by the same manager as Subscriber
(or a related party or affiliate) defined above as a Subscriber Affiliate or a
lender and, through a lender, a transferee of the lender upon default, provided,
that no such transfer shall release Subscriber of its obligations hereunder
unless (a) the assignee expressly does not assume such obligations in the
applicable transfer documentation and (b) upon request, such assignee fails to
provide documentation reasonably satisfactory to the Company that assignee can
satisfy such obligations.

 



11

 

 

6.7           Benefit. Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

6.8           Governing Law. This Subscription Agreement, and any claim or cause
of action hereunder based upon, arising out of or related to this Subscription
Agreement (whether based on law, in equity, in contract, in tort or any other
theory) or the negotiation, execution, performance or enforcement of this
Subscription Agreement, shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the principles of
conflicts of law thereof.

6.9           Consent to Jurisdiction; Waiver of Jury Trial. The parties hereto
agree to submit any matter or dispute resulting from or arising out of the
execution, performance, interpretation, breach or termination of this Agreement
to the non-exclusive jurisdiction of federal or state courts within the State of
New York. Each of the Parties agrees that service of any process, summons,
notice or document in the manner set forth in Section 6.2 hereof or in such
other manner as may be permitted by applicable law, shall be effective service
of process for any proceeding in the State of New York with respect to any
matters to which it has submitted to jurisdiction in this Section 6.9. Each of
the parties hereto irrevocably and unconditionally agrees that it is subject to,
and hereby submits to, the personal jurisdiction of the courts located in the
State of New York for any action, suit or proceeding arising out of this
Subscription Agreement or the transactions contemplated hereunder and waives any
objection to the laying of venue in the United States District Court for the
Southern District of New York, or the New York state courts if the federal
jurisdictional standards are not satisfied, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ITS RIGHTS TO A TRIAL BY JURY.

 

6.10         Severability. If any provision of this Subscription Agreement shall
be invalid, illegal or unenforceable, the validity, legality or enforceability
of the remaining provisions of this Subscription Agreement shall not in any way
be affected or impaired thereby and shall continue in full force and effect.

 

6.11         No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.12        Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Subscription Agreement or in any
other agreement, certificate or instrument provided for or contemplated hereby,
shall survive the execution and delivery hereof and any investigations made by
or on behalf of the parties.

 

6.13         Expenses. Except for placement fees payable to the Placement
Agents, the Company has not paid, and is not obligated to pay, any brokerage,
finder’s or other fee or commission in connection with its issuance and sale of
the Shares, including, for the avoidance of doubt, any fee or commission payable
to any stockholder or affiliate of the Company. Each of the parties hereto shall
pay all of its own expenses in connection with this Subscription Agreement and
the transactions contemplated hereby.

 



12

 

 

6.14        Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.15         Counterparts. This Subscription Agreement may be executed in one or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or any other form of electronic delivery,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

6.16        Construction. The words “include,” “includes,” and “including” will
be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

 

6.17         Intended Tax Treatment. For U.S. federal income tax purposes, the
Subscribers’ beneficial ownership of the Common Stock shall be disregarded as
transitory, and the Purchase Price shall be treated as paid by Subscribers to
Pubco for Pubco Common Stock as part of the same plan as the transfer of other
property to Pubco for Pubco Common Stock, in a single integrated transaction
that satisfies the requirements of Section 351 of the Internal Revenue Code.

 

7.            Disclosure. The Subscriber hereby acknowledges that the terms of
this Subscription Agreement will be disclosed by the Company in a Current Report
on Form 8-K filed with the SEC (the time of such filing, “Disclosure Time”) and
a form of this Subscription Agreement will be filed with the SEC as an exhibit
thereto. From and after the Disclosure Time, the Company represents to the
Subscriber that it shall have publicly disclosed all material, non-public
information delivered to the Subscriber by the Company or any of its officers,
directors, employees or agents in connection with the transactions contemplated
by the Subscription Agreement and the Transaction Agreement. In addition,
effective upon the Disclosure Time, the Company acknowledges and agrees that any
and all confidentiality or similar obligations under any agreement, whether
written or oral, between the Company or any of its officers, directors, agents,
employees or affiliates on the one hand, and any of the Subscribers or any of
their affiliates on the other hand, shall terminate.

 

8.             Trust Account Waiver. Subscriber acknowledges that the Company is
a blank check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the
Company and one or more businesses or assets. Subscriber further acknowledges
that, as described in the Company’s prospectus relating to its initial public
offering (the “IPO”) dated May 4, 2020 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of Company, its public
shareholders and the underwriters of Company’s initial public offering. Except
with respect to interest earned on the funds held in the Trust Account that may
be released to Company to pay its tax obligations, if any, the cash in the Trust
Account may be disbursed only for the purposes set forth in the Prospectus. For
and in consideration of the Company entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, Subscriber, on
behalf of itself and its representatives, hereby irrevocably waives any and all
right, title and interest, or any claim of any kind they have or may have in the
future, in or to any monies held in the Trust Account, and agrees not to seek
recourse against the Trust Account as a result of, or arising out of, this
Subscription Agreement; provided, however, that nothing in this Section 8 shall
be deemed to limit any Subscriber’s right, title, interest or claim to the Trust
Account by virtue of such Subscriber’s record or beneficial ownership of
securities of the Company acquired by any means other than pursuant to this
Subscription Agreement, including but not limited to any redemption right with
respect to any such securities of the Company.

 

[Signature Page Follows]

 



13

 

 

IN WITNESS WHEREOF, each of the Company, Pubco and Subscriber has executed or
caused this Subscription Agreement to be executed by its duly authorized
representative as of the date set forth below.

 

  ROTH CH ACQUISITION I CO.         By:                            Name:  
Title:

 

  ROTH CH ACQUISITION I CO. PARENT CORP.       By:                          
Name:  



Title:

 

[SIGNATURE PAGE OF SUBSCRIBER FOLLOWS]

 



 

 

 

[SIGNATURE PAGE OF SUBSCRIBER]

 

 

Accepted and agreed this __th day of [____], 2020.

 


SUBSCRIBER:           Signature of Subscriber:   Signature of Joint Subscriber,
if applicable:       By:                               By:
                       Name:   Name: Title:   Title:       Date: [•], 2020      
    Name of Subscriber:   Name of Joint Subscriber, if applicable:            

(Please print. Please indicate name and capacity of person signing above)

 

(Please Print. Please indicate name and capacity of person signing above)



           

Name in which securities are to be registered (if different from the name of
Subscriber listed directly above):

   

 

Email Address:

 

If there are joint investors, please check one:   ¨    Joint Tenants with Rights
of Survivorship   ¨   Tenants-in-Common   ¨   Community Property

 

Subscriber’s EIN:     Joint Subscriber’s EIN:        

 

Business Address-Street:   Mailing Address-Street (if different):              
    City, State, Zip:   City, State, Zip:

 

Attn:   Attn:

 

Telephone No.:     Telephone No.:       Facsimile No.:     Facsimile No.:  

 

Aggregate Number of Shares subscribed for:

          Aggregate Purchase Price:                     $ .  

 

You must pay the Purchase Price by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Company in the Closing Notice.

 

If Subscriber wants certificated Shares rather than book-entry form, indicate
here: _____

 



15

 

 

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS      (Please check the applicable
subparagraphs):

 

  1. ¨ We are a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

  2. ¨ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS      (Please check the applicable
subparagraphs):

 

  1. ¨ We are an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box on the following page
indicating the provision under which we qualify as an “accredited investor.”

 

  2. ¨ We are not a natural person.

 

*** AND ***

 

C. AFFILIATE STATUS      (Please check the applicable box) SUBSCRIBER:

 

  ¨ is:

 

  ¨ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

¨ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;

 

¨ Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 



16

 

 

¨ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

¨ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (i) the person’s primary residence shall not be included as
an asset; (ii) indebtedness that is secured by the person’s primary residence,
up to the estimated fair market value of the primary residence at the time of
the sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person; or

 

¨ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 



17

 